Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS items were not provided in English or already of record.

Applicant is advised that should claim 6 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1,2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001354830 in view of JP2007146169.

	The JP2001354830 exemplifies (#1) a blend of 100 parts of a silyl terminated acrylic polymer (ie applicant’s “A”), 30 parts dioctylphthalate, 100 parts CaCO3, 20 parts Sumisafe P expanding agent, 3 parts pentaerythritol and catalyst. Sumisafe P is inherently ammonium polyphosphate (see col 3 line 28-29 of Uchida 5852082). Ammonium polyphosphate is one of applicant’s preferred “shape retention” agents (page 31 line 10 of spec). 
The reference also contains an example (#8) which adds expandable graphite (in lieu of ammonium polyphosphate) to silyl terminated acrylic polymer.
JP2001354830 does not suggest simultaneously using ammonium polyphosphate with expandable graphite.
JP2007146169 (paragraph 42,43; examples 2,3) teaches that simultaneous use of ammonium polyphosphate with expandable graphite improves shape retention.
It would have been obvious to have both expandable graphite and ammonium polyphosphate in JP2001354830’s silyl terminated acrylic polymer composition for the expected advantage.
	Presumably, such a composition would have the required shape retainability given it would meet all of applicant’s material requirements. Secondly, there is no reason to believe the first cited example of the reference lacks the required shape retainability given applicant’s original claims indicated the graphite was unnecessary to meet this requirement.



Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Harumashi 2017/0107374.
Harumashi exemplifies (table 1,2) and claims blends of (meth)acrylate polymers having reactive silicon groups (ie applicant’s “A”), polyoxyalkylene polymers having reactive silicon groups (ie applicant’s “C”). Flame retardants (paragraph 173) such as ammonium polyphosphate (ie applicant’s “shape retention agent”) and expandable graphite including combinations thereof may be added. Although no example contains such a mixture, the reference clearly suggests this mixture and would have been obvious.
        Presumably, such a composition would have the required shape retainability given it would meet all of applicant’s material requirements.



Note that this rejection would be applicable to the other claims, but cannot be included in a final rejection as the amendment changed the scope of claim 4, but not claim 1 (equivalent to original claim 3).


Applicant's arguments filed 11/18/22 have been fully considered but they are not persuasive. 
Applicant argues that claim 6 is a “comprising” claim and therefore of different scope than claim 5.
This is not convincing. Claim 5 is also a “comprising” claim by virtue of its dependence on the “comprising” claim 1. There is no hypothetical subject matter that falls within the bounds of one but not the other.
Applicant argues that the secondary reference JP2007146169 requires epoxy resin while the primary reference does not.
This is not convincing. Applicant provides no technical reasoning why the phosphorus compound suppression of graphite scattering (paragraph 42 of J’169) is somehow reliant on the presence of epoxy groups. J’169 makes no such assertion. It is reasonable to assume this suppression would occur in other polymer matrixes also.

	The amendment to claim 1 changed the scope of claim 4 to require “A” + “C” + “graphite B” + “shape retaining agent”. Previously, claim 4 only required require “A” + “C” + “shape retaining agent”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11/29/22